DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not require “delivering an HBP pulse after a delay shorter than a programmed AV conduction delay”.  The Applicant argues that a programmed AV delay does not require, and can be ser independently of, a sensed His bundle activity and as such a programmed AV delay can be longer or shorter than a measured intrinsic AH interval.  The examiner respectfully disagrees as Shuros teaches that paced interval is shorter than an intrinsic AH delay interval.  While the intrinsic can be determined the paced AH delay is programmed accordingly.  As previously noted AH delay is shorter than AV delay and using a programmed paced AH delay less than an intrinsic AH interval would result in a time shorter than a programmed atrial to ventricular delay.  The examiner notes that a programmed atrial-to-ventricular delay, as currently claimed, is not defined and does not preclude the use of measured intrinsic AH interval.
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., can be used to time HBP pulses in patients that do not have (detectable) intrinsic His bundle events) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Regarding claims 12 and 13 the Applicant argues that lead 65 is used for atrial sensing and lead 65 is used to provide His-bundle pacing in Dong which is different from the claim that the lead which provides LV pacing to sense atrial activity.  The examiner notes that Paragraph [0113] of Dong discloses that the atrial sensing channel 60 is coupled to an electrode 66 disposed on a lead 65 or elsewhere.  Therefore, Dong appears to identify that atrial sensing does not have to occur on lead 65 as argued by Applicant.  In order to advance prosecution, the examiner notes that Scheiner et al (US Patent 6,212,434) teaches a single lead with electrodes implanted within the atrium and the left ventricle of the heart (Column 17 lines 63-65) and Column 17 lines 3-15 discloses that electrode 461 is configured to sense electrical signals of the atrium while distal electrodes 454 and 453 in the ventricle are used for delivering therapy (e.g. Column 18 lines 3-14).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6-10, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035).
Referring to Claims 1 and 14, Dong et al teaches a system/method for pacing a heart, comprising: an electrostimulation circuit configured to generate stimulation pulses for delivery at one or more target sites (e.g. Figures 4 and 5 and Paragraphs [0076], [0115] and 0120]); a control circuit configured to receive a cardiac activity (e.g. Figures 2, 4 and 5, Element 111 and 112 and Paragraph [0078]), the control circuit including: a capture verification circuit configured to detect a His-bundle capture status using the received cardiac activity (e.g. Paragraph [0087-0089] discloses the processor determines a His-bundle capture); a pacing control circuit configured to control the electrostimulation circuit to: generate a His-bundle pacing (HBP) pulse to capture a His-bundle of the heart (e.g. Paragraphs [0076] and [0115]); generate a left-ventricular pacing (LVP) pulse to capture a left ventricle of the heart if the detected His-bundle capture status, in response to the HBP pulse, satisfies a specific condition (e.g. Paragraph [0115] discloses the IMD includes left ventricular pacing should His-bundle pacing become unreliable).  However, Dong et al does not explicitly disclose deliver the HBP pulse after a time interval shorter than a programmed atrial-to-ventricular conduction delay subsequent to an atrial activity.
 	Shuros et al teaches that it is known to use paced AH (atrial-His bundle) delay interval shorter than an intrinsic AH delay interval (the examiner notes since an AH delay period is less than a AV delay period; therefore a shorter period than intrinsic AH delay is shorter than a programmed AV delay as set forth in Paragraph [0006-0007] and [0029] to provide physiologic activation of the ventricles and thereby correct right bundle branch block (RBBB) while maintaining intrinsic activation of the LV (e.g. Paragraph [0030]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to 

Referring to Claim 2, Dong et al in view of Shuros et al teaches the system of claim 1, comprising an ambulatory medical device (AMD) (e.g. Figure 2, Element 105) that includes a sensing circuit (configured to sense the cardiac activity (e.g. Figure 2, Element 111), wherein the AMD is configured to be coupled to (1) a first lead associated with one or more electrodes to deliver the HBP pulse, and (2) a second lead associated with one or more left-ventricular electrodes to deliver the LVP pulse (the examiner notes that the leads are functionally recited; Dong et al discloses a first lead 65 with electrodes 66A-66C and a second lead 35 with electrodes 36A-36B and Paragraph [0120]).
Referring to Claim 3, Dong et al in view of Shuros et al teaches the system of claim 2, wherein the sensing circuit is configured to electrically couple to one or more atrial electrodes associated with the second lead to sense the atrial activity (e.g. Figure 4, Element 66 and Figures 2 and 5 and Paragraph [0114]).
Referring to Claims 4 and 15, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the sensing circuit is configured to be coupled to the one or more left-ventricular electrodes associated with the second lead to sense left ventricular activity of the heart in response to the delivery of the HBP pulse (e.g. Figures 2 and 4 and Paragraph [0115]); the capture verification circuit is configured to detect the His-bundle capture status using the sensed left ventricular activity (e.g. Paragraph [0077] and [0078] discloses sensing one or more electrodes and determining characteristics of the received electrical information sensed from the heart).
Referring to Claim 6, Dong et al in view of Shuros et al teaches the system of claim 4, wherein the capture verification circuit is configured to detect the His-bundle capture status based on a morphology of the sensed left ventricular activity (e.g. Paragraphs [0078-0093]).
Referring to Claims 7 and 17, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the capture verification circuit is configured to detect the His-bundle capture status including to detect a presence or an absence of direct His-bundle depolarization resulted from the delivery of the HBP pulse (e.g. Paragraph [0078-0093]); the electrostimulation circuit is configured to generate the LVP pulse to capture the left ventricle in response to an absence of direct His-bundle depolarization (e.g. Paragraph [0115]).
Referring to Claim 8, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the capture verification circuit is further configured to classify the detected His-bundle 
Referring to Claims 9 and 18, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the pacing control circuit is configured to adjust one or more HBP parameters in response to the detection of an absence of direct His-bundle depolarization (e.g. Figure 6, step 635 to 630 or Figure 7); the electrostimulation circuit is configured to generate an HBP pulse to capture the His-bundle according to the adjusted one or more HBP parameters (e.g. Figure 6, Element 605 or Figure 7).
Referring to Claims 10 and 19, Dong et al in view of Shuros et al teaches the system of claim 9, wherein the electrostimulation circuit is configured to generate an HBP pulse to capture the His-bundle using an extended bipolar HBP vector in response to the detection of an absence of direct His-bundle depolarization, the extended bipolar HBP vector comprising a His-bundle electrode and a left-ventricular electrode (e.g. Paragraph [0115] discloses using one or more other right and left ventricular pacing (bipolar)).
Referring to Claim 20, Dong et al in view of Shuros et al teaches the claimed invention, wherein the electrostimulation circuit is configured to deliver the HBP pulse and the LVP pulse concurrently with, or after a specific time delay subsequent to, the delivery of HBP pulse (e.g. .
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035), as applied above, and further in view of Ding et al (US Publication 2013/0158621).
Referring to Claims 5 and 16, Dong et al in view of Shuros et al teaches the claimed invention, except wherein: the capture verification circuit is configured to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; the capture verification circuit is configured to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation. 	Ding et al teaches that it is known to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; and to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation as set forth in Figure 13 and Paragraphs [0009], [0010], [0073], and [0109] to provide determining an origin of a PVC or ectopic event.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Dong et al, with known to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035), as applied above, and further in view of Mathis et al (US Publication 2002/0169484).
Referring to Claim 11, Dong et al in view of Shuros et al teaches the system of claim 10, except wherein the pacing control circuit is configured to receive information about spatial proximity of each of the two or more left-ventricular electrodes to a septum between ventricles of the heart, and to determine the extended bipolar HBP vector including to select the left-ventricular electrode, from the two or more left-ventricular electrodes, based on the received information about spatial proximity. 	Mathis et al teaches that it is known to use electrode location determined by radio opaque markers for selecting the electrode near the septum as set forth in Paragraph [0087] to provide reduced temporal path.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dong et al, with using electrode location determined by radio opaque markers for selecting the electrode near the septum as taught by Mathis et al, since such a modification would provide .
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035) and Scheiner et al (US Patent 6,212,434).
Referring to Claim 12, Dong et al teaches a system for pacing a heart, comprising: an electrostimulation circuit configured to generate stimulation pulses for delivery at one or more target sites (e.g. Figures 4 and 5 and Paragraphs [0076], [0115] and 0120]) via at least first and second leads each including respective one or more electrodes (e.g. Figure 5, leads 15, 65, and 35 and electrodes 16A-D, 66A-C, 36A and 36B);a sensing circuit configured to sense a cardiac activity, including an atrial activity, via one or more electrodes (e.g. Paragraph [0113] discloses atrial sensing channel 60 (Figure 4) is coupled to electrode 66 on lead 65 or elsewhere); a control circuit configured to control the electrostimulation circuit to: generate a His-bundle pacing (HBP) pulse to capture a His-bundle of the heart (e.g. Paragraphs [0076] and [0115]); generate a left-ventricular pacing (LVP) pulse to capture a left ventricle of the heart if the detected His-bundle capture status, in response to the HBP pulse, satisfies a specific condition (e.g. Paragraph [0115] discloses the IMD includes left ventricular pacing should His-bundle pacing become unreliable).  However, Dong et al does not explicitly disclose deliver the HBP pulse after a time interval subsequent to the sensed atrial activity; and sensing atrial activity and delivering LVP via the same lead. 	Shuros et al teaches that it is known to use paced AH (atrial-His bundle) delay interval 
Referring to Claim 13, Dong et al in view of Shuros et al and Scheiner et al teaches the claimed invention, wherein the electrostimulation circuit is configured to deliver the HBP pulse and the LVP pulse concurrently with, or after a specific time delay subsequent to, the delivery of HBP pulse (e.g. Paragraph [0115] discloses delivering the LVP pulse after delivery of HBP pulse).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792